Exhibit 10.1
 
THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933 OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD OR OFFERED FOR
SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (“Agreement”) dated as of May 26, 2015, between
AMERI Holdings, Inc. (formerly Spatializer Audio Laboratories, Inc.), a Delaware
corporation (the “Company”), and Lone Star Value Investors, LP (the
“Purchaser”).  Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Note (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, the Company has entered into an Agreement of Merger and Plan of
Reorganization, dated as of May 26, 2015 (the “Merger Agreement”), among the
Company, Ameri100 Acquisition, Inc., the Company’s wholly-owned subsidiary and a
Delaware corporation formed for the purpose of participating in the Merger
(“Acquisition Sub”), and Ameri and Partners Inc., a Delaware corporation (“Ameri
& Partners”), pursuant to which the Company will acquire Ameri & Partners
through a reverse triangular merger in which Acquisition Sub will merge with and
into Ameri & Partners, so that Ameri & Partners will be the surviving
corporation and become a wholly-owned subsidiary of the Company (the “Merger”);
 
WHEREAS, simultaneously with the consummation of the Merger, the Company desires
to sell, and the Purchaser desires to purchase, a 5% Convertible Unsecured
Promissory Note due May 26, 2017 of the Company, which note shall be in the
aggregate principal amount of Five Million Dollars ($5,000,000.00) and shall be
in substantially the form of Exhibit A hereto (the “Note”); and
 
WHEREAS, in connection with the purchase of the Note, this Agreement also
provides for the grant to the Purchaser of a warrant to purchase shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I

 
Purchase and Sale of the Note and Warrant
 
Section 1.1            Purchase of the Note.  At the Closing (as hereinafter
defined) and subject to the terms and conditions hereof and in reliance upon the
representations, warranties and agreements contained herein, the Company will
issue and sell the Note to the Purchaser, and the Purchaser will purchase the
Note from the Company, for the purchase price equal to the original principal
amount of the Note (the “Purchase Price”).  For purposes hereof, the term
“Conversion Shares” means any shares of Common Stock into which the Note is
convertible according to its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2            The Closing.  The purchase and sale of the Note shall
take place at a closing (the “Closing”) on the date hereof or such other date as
the Purchaser and the Company may agree upon (the “Closing Date”).  At the
Closing, the Company shall deliver to the Purchaser the Note purchased
hereunder, registered in the name of the Purchaser or its nominee.  On the
Closing Date, the Purchaser shall deliver by wire transfer the cash Purchase
Price hereunder to an account designated in writing by the Company.  In
addition, each party shall deliver all documents, instruments and writings
required to be delivered by such party pursuant to this Agreement at or prior to
the Closing.
 
Section 1.3            Warrant.  At the Closing, the Company will execute and
deliver to the Purchaser a warrant, substantially in the form attached hereto as
Exhibit B (the “Warrant”).  The shares of Common Stock that are issuable upon
exercise pursuant to the Warrant are hereafter referred to as the “Warrant
Shares.”
 
Section 1.4            Registration Rights Agreement.  At the Closing, the
Company and the Purchaser will enter into a Registration Rights Agreement in
substantially the form set forth as Exhibit C hereto (the “Registration Rights
Agreement”).
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1            Representations and Warranties of the Company.  The
Company hereby makes the following representations and warranties to the
Purchaser as of the date hereof and the Closing Date:
 
(a)           Organization and Qualification; Material Adverse Effect.  The
Company is a corporation duly incorporated and existing in good standing under
the laws of the State of Delaware and has the requisite corporate power to own
its properties and to carry on its business as now being conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary other than those in
which the failure so to qualify would not have a Material Adverse
Effect.  “Material Adverse Effect” means any adverse effect on the business,
operations, properties, prospects or financial condition of the Company and its
subsidiaries, if any, and which is (either alone or together with all other
adverse effects) material to the Company and its subsidiaries.
 
(b)           Authorization; Enforcement.  (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the
Note, the Warrant, the Registration Rights Agreement, and any other agreements
or documents delivered by the Company at the Closing (“Transaction Documents”)
and to issue the Note and Warrant in accordance with the terms hereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including the issuance of the Note, have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors (or any committee or subcommittee thereof) or stockholders is
required, (iii) the Transaction Documents have been duly executed and delivered
by the Company, (iv) the Transaction Documents constitute valid and binding
obligations of the Company enforceable against the Company, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application, and (v) the Warrant Shares
and the Conversion Shares have been duly authorized and, upon issuance thereof
and payment therefor in accordance with the terms of the Warrant and the Note,
as the case may be, will be validly issued, fully paid and non-assessable, free
and clear of any and all liens, claims and encumbrances.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby and issuance of the Note, the
Conversion Shares, the Warrant and the Warrant Shares will not (i) result in a
violation of the Certificate of Incorporation; (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (iii) to the Company’s
knowledge result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws) applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected, except in the case of
clause (ii), such conflicts that would not have a Material Adverse Effect.
 
(d)           SEC Documents.  Since December 31, 2014, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  To the Company’s
knowledge, as of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(e)           No Contemplated Bankruptcy.  On the date hereof, the Company does
not contemplate and has no knowledge of any person contemplating the filing of
any petition against the Company or any subsidiary under any federal or state
bankruptcy, insolvency, receivership or other such law.  The Company does not
intend to, and does not believe that it will, incur debts and liabilities
(including, among other things, contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of
Company).  The execution, delivery, observance, performance and fulfillment of
Company’s obligations and duties under this Agreement will not render the
Company insolvent or unable to pay its debts as they become due.  The Company
has (a) not entered into the transactions contemplated by this Agreement with
the actual intent to hinder, delay, or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Incorporation of Merger Agreement Representations and
Warranties.  The Company (as successor in interest to the business of Ameri &
Partners) hereby confirms that each and every representation and warranty (the
“Business Representations and Warranties”) made by Ameri & Partners in Section 2
of the Merger Agreement (together with the disclosure schedules referenced
therein) is hereby incorporated herein by reference in its entirety to the same
extent and with the same force and effect as if each of them was fully and
completely set forth herein, and may be relied upon by the Purchaser as if
repeated in full by the Company herein.
 
Section 2.2            Representations and Warranties of the Purchaser.  The
Purchaser hereby makes the following representations and warranties to the
Company as of the date hereof and the Closing Date:
 
(a)           Accredited Investor Status; Sophisticated Purchaser.  The
Purchaser is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).  The Purchaser has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the merits and
risks of the purchase of the Note, the Conversion Shares, the Warrant and the
Warrant Shares.  The Purchaser is not registered as a broker or dealer under
Section 15(a) of the Exchange Act, affiliated with any broker or dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority.
 
(b)           Information.  The Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company which have been requested and materials relating to the offer and
sale of the Note, the Conversion Shares, the Warrant and the Warrant Shares,
which have been requested by the Purchaser.  The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of the Company.  The
Purchaser acknowledges that its purchase of the Note, Warrant, and (if
applicable) the Conversion Shares and the Warrant Shares involves a high degree
of risk and that Purchaser may never recover Purchaser’s investment in these
securities.
 
(c)           Investment Representation.  The Purchaser is purchasing the Note
and the Warrant for the Purchaser’s own account and not with a view to
distribution in violation of any securities laws.  The Purchaser has been
advised and understands that neither the Note, the Warrant, the Conversion
Shares nor the Warrant Shares have been registered under the 1933 Act or under
the “blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law.  The Purchaser has been
advised and understands that the Company, in issuing the Note and the Warrant,
is relying upon, among other things, the representations and warranties of the
Purchaser contained in this Section 2.2 in concluding that such issuance is a
“private offering” and is exempt from the registration provisions of the
Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Rule 144.  The Purchaser understands that there is no public
trading market for the Note or Warrant, that none is expected to develop, and
that the Note and Warrant must be held indefinitely unless and until such Note
and the Warrant, or if applicable, the Warrant Shares and Conversion Shares, are
registered under the Securities Act or an exemption from registration is
available.  The Purchaser has been advised or is aware of the provisions of Rule
144 promulgated under the Securities Act.
 
ARTICLE III
 
Covenants and Acknowledgments
 
Section 3.1            Senior Status of the Note.  Beginning on the date of this
Agreement and for so long as the Note remains outstanding, neither the Company
nor any subsidiary of the Company shall, without the prior written consent of
Purchaser, incur or otherwise become liable with respect to any indebtedness
that would rank senior or pari passu to the Note in order of payment, except
that (i) indebtedness and obligations in existence on the date hereof and trade
payables incurred in the ordinary course of business shall not be required to be
subordinated to the Note, and the Company may pay such obligations and payables
as they become due, (ii) the Company shall be permitted to incur secured
indebtedness used solely to finance the purchase or lease of assets (provided
that such debt may only be secured by the purchased or leased assets and not by
any other assets of the Company) and shall be permitted to pay such indebtedness
as it becomes due, and (iii) the Note shall be subordinate to, and the Company
shall be permitted to incur, any indebtedness under a Qualified Credit
Facility.  For purposes hereof, a “Qualified Credit Facility” shall mean any
secured or unsecured credit facility that the Company may obtain after the date
hereof from a lender that makes commercial loans or extends commercial credit
facilities in the ordinary course of its business which is secured by inventory
and/or accounts receivable, provided that the amount of such indebtedness
thereunder shall not exceed fifty percent (50%) of the fair market value of
eligible inventory (in the case of a loan based on and secured by inventory),
plus eighty percent (80%) of eligible accounts receivable (in the case of a loan
based on and secured by accounts receivable).  Purchaser hereby agrees to
execute any acknowledgment or sign any reasonable subordination agreement
evidencing the fact that the Note is subordinate to such a credit facility in
all respects, including right of payment and security.
 
ARTICLE IV
 
Legend and Stock
 
Upon payment therefor as provided in this Agreement, the Company will issue the
Note in the name the Purchaser or its designees and in such denominations to be
specified by the Purchaser prior to (or from time to time subsequent to)
Closing.  The Note and Warrant and any certificate representing Conversion
Shares or Warrant Shares issued upon conversion or exercise thereof, prior to
such Conversion Shares or Warrant Shares being registered under the Securities
Act for resale or available for resale under Rule 144 under the Securities Act,
shall be stamped or otherwise imprinted with a legend in substantially the
following form:
 
 
5

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933 OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD OR OFFERED FOR
SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.
 
The Company agrees to reissue the Note, Conversion Shares and Warrant Shares
without the legend set forth above, at such time as (i) the holder thereof is
permitted to dispose of securities pursuant to Rule 144 under the Securities
Act, or (ii) such securities are sold to a purchaser or purchasers who (in the
opinion of counsel to the seller or such purchaser(s), in form and substance
reasonably satisfactory to the Company and its counsel) are able to dispose of
such shares publicly without registration under the Securities Act, or (iii)
such securities have been registered under the Securities Act.
 
ARTICLE V
 
Governing Law; Miscellaneous
 
Section 5.1            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.
 
Section 5.2            Counterparts.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
Section 5.3            Headings.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.
 
Section 5.4            Severability.  If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
 
Section 5.5            Entire Agreement; Amendments; Waivers.  This Agreement
supersedes all other prior oral or written agreements between the Purchaser, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein (including the other Transaction Documents) contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters.  In addition:
 
 
6

--------------------------------------------------------------------------------

 
 
A.           The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Company and the Purchaser.
 
B.            Except as provided herein, no failure or delay on the part of the
Purchaser in exercising any power or right under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.  No notice to or demand on the Company in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the Purchaser shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
 
Section 5.6           Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing, must be delivered by (i) courier, mail or hand
delivery or (ii) facsimile, and will be deemed to have been delivered upon
receipt.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
AMERI Holdings, Inc. (formerly Spatializer Audio Laboratories, Inc.)
100 Menlo Park Drive
Edison, New Jersey 08837
Telephone: (732) 243-9250
Fax: (732) 243-9254
Attention:  Mr. Giri Devanur, President and Chief Executive Officer


With a copy to:
 
Warshaw Burstein, LLP
555 Fifth Avenue
New York, New York 10017
Telephone: (212) 984-7700
Fax: (212) 972-9150
Attention: Murray D. Schwartz, Esq.


and
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Telephone: (212) 451-2289
Fax: (212) 451-2222
Attention: Steve Wolosky, Esq.
 
 
7

--------------------------------------------------------------------------------

 


If to the Transfer Agent:
 
Corporate Stock Transfer
3200 Cherry Creek Drive South, Suite 430
Denver, Colorado 80209
Telephone: (303) 282-4800
Facsimile: (303) 282-5800
Attention: Ms. Sherrie Humpherys


If to the Purchaser:
 
Lone Star Value Investors, LP
53 Forest Avenue, 1st Floor
Old Greenwich, CT 06870
Telephone: (203) 489-9500
Fax: (203) 990-0727
Attention: Mr. Jeffrey E. Eberwein


Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
Section 5.7           Successors and Assigns.  Except as otherwise provided
herein, this Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns, including any permitted
assignee of the Note and Warrant.  The Purchaser may assign some or all of its
rights hereunder to any permitted assignee of the Note or Warrant; provided,
however, that any such assignment shall not release the Purchaser from its
obligations hereunder unless such obligations are assumed by such assignee and
the Company has consented to such assignment and assumption.
 
Section 5.8           Further Assurances.  Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 5.9           Days.  Unless the context refers to “business days” or
“Trading Days,” all references herein to “days” shall mean calendar
days.  “Trading Day” shall mean a day on which there is trading on the market or
exchange on which the Common Stock is then principally traded, listed, or
quoted.
 
Section 5.10         Survival.  The representations, warranties, agreements and
covenants in this Agreement shall survive the Closing.  For the avoidance of
doubt, notwithstanding the fact that the representations and warranties
contained in the Merger Agreement survive for six (6) months following the
Effective Time (as defined in the Merger Agreement), the Company acknowledges
and agrees that the Business Representations and Warranties contained in the
Merger Agreement and incorporated by reference into Section 2.1(f) of this
Agreement shall survive the Closing for two years following the Closing Date or
the expiration of the applicable statute of limitations with respect to the tax
obligations referred to in such Business Representations and Warranties.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date and year first above written.
 
COMPANY:
   
AMERI HOLDINGS, INC.
(formerly Spatializer Audio Laboratories, Inc.)
 
By:
/s/ Giri Devanur
 
Name:
Giri Devanur
 
Title:
President and Chief Executive Officer





PURCHASER:
   
LONE STAR VALUE INVESTORS, LP
 
By: Lone Star Value Investors GP, LLC, General Partner
   
By:
/s/ Jeffrey E. Eberwein
 
Name:
Jeffrey E. Eberwein
 
Title:
Manager

 
 
9

--------------------------------------------------------------------------------

 
 